DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on January 25, 2021.  Claims 1-20 are pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “and” is missing before the last limitation in the claim.  Appropriate correction is required.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 25, 2021 has been considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: the status of the Cross-Reference to Related Applications needs to be updated in paragraph 0001.  
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,911,362. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of the present application are broader in scope and thus encompass the subject matter already in the allowed U.S. Pat. No. 10,911,362.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lawrence et al (hereinafter, “Lawrence”, U.S. Pub. No. 2017/0244643).
As per claims 1 and 8, Lawrence discloses a method and device comprising:
identifying, by a device, a packet of a connection to a destination address (paragraphs 0027 and 0035);
identifying, by the device, a number of connections established within a time period for a plurality applications accessible via the destination address (paragraphs 0049-0052);
establishing, by the device, for at least one application of plurality a value based at least on the number of connections established for that application within the time period (paragraphs 0049-0052); and
determining, by the device responsive to receipt of the packet, that the connection corresponds to the at least one application of the plurality based at least one the value (paragraphs 0049-0052).
As per claims 2 and 9, Lawrence further discloses:
receiving, by a device, the packet for the connection via the network, the network being a content delivery network (paragraphs 0052 and 0058).
As per claims 3 and 10, Lawrence further discloses:
identifying, by the device, the plurality of connections prior to a time of the connection (paragraph 0052).
As per claims 4 and 11, Lawrence further discloses:
determining, by the device, that the connection corresponds to the application based at least on the value for the application being both higher than the value of other application of the plurality of applications and threshold (paragraphs 0027, 0052 and 0058).
As per claims 5 and 12, Lawrence further discloses:
establishing, by the device, the value for at least one application by incrementing the value in response to connection of the application within the time period (paragraphs 0026-0027 and 0035).
6 and 13, Lawrence further discloses:
establishing the value for at least one application by decrementing the value in response absence of a connection to the application within the time period (paragraphs 0052 and 0058).
As per claims 7 and 14, Lawrence further discloses:
performing, by the device, one or more network functions on one or more packets of the connection based at least on classification of the connection with the application (paragraphs 0035 and 0052).
As per claim 15, Lawrence discloses a system comprising:
a device in communication with a plurality of applications hosted on a remote computing device, wherein the device is configured to: 
establish connections to the plurality of applications (paragraphs 0027 and 0035); 
identify a number of connections used within a time period to connect to at least one application of the plurality of applications (paragraphs 0049-0052);
establish a value for the at least one application based at least on the number of connections used within the time period to connect to the at least one application (paragraphs 0049-0052);
receive a packet for a new connection to the destination (paragraphs 0049-0052); and
classify the new connection as corresponding to the at least one application based at least on the value of the at least one application (paragraphs 0035 and 0052).
As per claim 16, Lawrence discloses:
wherein the device is further configured to perform one or more network functions on the packet based at least on the classification (paragraphs 0035 and 0052).
17, Lawrence discloses:
wherein the device is further configured to determine that the connection corresponds to the application based at least on the value for the at least one application being higher than both the value of other applications of the plurality of applications and a threshold (paragraphs 0027, 0052 and 0058).
As per claim 18, Lawrence discloses:
wherein the device is further configured to establish the value for the at least one application by incrementing the value for each of the number of times that the plurality of connections have been used to connect to the at least one application within the time period (paragraphs 0026-0027 and 0035).
As per claim 19, Lawrence discloses:
wherein the device is further configured to decrement the value for at least one application by decrementing the value if the plurality of connections have not been used to connect to the at least one application (paragraphs 0052 and 0058).
As per claim 20, Lawrence discloses:
wherein the device is further configured to connect to the plurality of applications via a content delivery network (paragraphs 0052 and 0058).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
March 24, 2022